Citation Nr: 1020559	
Decision Date: 06/04/10    Archive Date: 06/10/10

DOCKET NO.  06-16 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, claimed as post-traumatic stress disorder (PTSD) 
and to include a bipolar disorder.



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel




INTRODUCTION

The Veteran had active service from September 1961 to 
February 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2005 rating decision of the 
Winston-Salem, North Carolina, Regional Office (RO).

The Veteran cancelled his appointment of The American Legion 
as his representative in a May 2010 Statement in Support of 
Claim.  He now represents himself in this appeal. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran contends that he has developed PTSD as a result 
of active service.  He notes that a private doctor has 
diagnosed him with this disability.  

The record indicates that the Veteran had over 22 years of 
active military service.  His awards and decorations include 
The Purple Heart and The Combat Infantryman's Badge.  
Therefore, his exposure to combat stressors is conceded.  

The Veteran told the August 2004 private examiner that he was 
hospitalized for a psychiatric disability during active 
service.  He also said that on another occasion he 
experienced psychiatric symptoms that led to a psychiatric 
evaluation during service.  

Unfortunately, it appears that only a single page of the 
Veteran's service treatment records have been obtained.  The 
Board finds that another attempt should be made to obtain the 
Veteran's service treatment records from any possible source 
at which they may be maintained.  This should include 
requesting that the Veteran identify any facility at which he 
was hospitalized during service, and then contacting that 
facility directly.  All attempts to obtain records from each 
potential source should be documented in the claims folder, 
to include negative responses.  A separate search by the 
National Personnel Records Center (NPRC) for hospital records 
should also be conducted.

In addition, an attempt should be made to obtain the 
Veteran's personnel records in the hope that they might be 
probative to the appeal.

The record shows that the Veteran began to receive treatment 
for a bipolar disorder in 1995.  Treatment records dating 
from 1995 to 2004 have been obtained from various private 
sources.  These show continued treatment for a bipolar 
disorder but do not mention PTSD or the Veteran's Vietnam 
experiences.  

The Veteran was afforded a VA psychological examination in 
July 2004.  This examiner did not reach a diagnosis of PTSD, 
but instead made a diagnosis of a bipolar disorder.  
Unfortunately, she did not provide an opinion as to whether 
or not the bipolar disorder was related to active service.  
Furthermore, it does not appear that the Veteran underwent 
standardized psychological testing that would tend to 
indicate whether or not he has PTSD.  

It is noted that all psychiatric disorders that are diagnosed 
have to be considered in this claim according to recent 
guidance of the United States Court of Appeals for Veterans 
Claims (Court).  See Clemons v. Shineski, 23 Vet. App. 1 
(2009).

The initial diagnosis of PTSD was made by the August 2004 
private doctor.  This doctor has seen the Veteran on two 
occasions since August 2004, both approximately one year 
apart, and has continued to find PTSD.  While the examination 
reports contain references to the Veteran's experiences in 
Vietnam and to symptoms such as nightmares and flashbacks 
from his Vietnam service, the examiner did not expressly 
relate the PTSD to combat, nor discuss the potential impact 
that other experiences such as the death of the Veteran's 
first wife may have had on the development of his PTSD.  

In view of these matters, the Board believes that additional 
development is required to determine which, if any, 
psychiatric disability the Veteran may have developed as a 
result of active service.  

Accordingly, the case is REMANDED for the following action:

1.  Make another attempt to obtain the 
Veteran's service treatment records.  
The NPRC should be contacted as should 
his Reserve unit as appropriate.  Any 
other appropriate organization should 
also be contacted.  If the appellant 
has any service treatment records he 
should provide them to the VA.  This 
development should include a request to 
the Veteran to provide the name of the 
facility at which he was hospitalized 
for a psychiatric disability during 
active service.  The NPRC should check 
for records of any hospitalization that 
the Veteran reports.  An attempt should 
also be made to obtain the Veteran's 
service personnel records.  Document 
all record requests to include the 
names and replies from each entity that 
is contacted.  

2.  Obtain the names and addresses of all 
medical care providers who have treated 
the Veteran for his psychiatric 
disability since 2004.  After securing 
the necessary release, obtain these 
records and associate them with the 
claims folder.  Any negative reply should 
also be placed in the claims folder. 

3.  After the records requested above 
have been obtained or it has been 
documented that they are unobtainable, 
schedule the Veteran for an additional VA 
psychiatric/psychological examination to 
determine the nature and severity of all 
current psychiatric disabilities.  The 
claims folder MUST be provided to the 
examiner for use in the study of this 
case, and the examiner should indicate in 
their report that it has been reviewed.  
All indicated tests and studies should be 
conducted.  This should include 
standardized testing that would tend to 
show whether or not the Veteran currently 
has PTSD as a result of Vietnam combat or 
other stressors during active service.  
After the completion of the record 
review, testing, and examination, the 
examiner should attempt to express the 
following opinions:

a) Does the Veteran currently have a 
chronic psychiatric disability?  
b) If the Veteran currently has a chronic 
psychiatric disability, what is the 
diagnosis or diagnoses of that 
disability?
c) For each disability that may be 
diagnosed on the examination, please 
attempt to opine whether it is as likely 
as not (50 percent probability or higher) 
that it is related to the Veteran's 
active service.  If there is a current 
diagnosis of PTSD, is this the result of 
active service or the result of other 
post service stressors?

The reasons and bases for all opinions 
should be provided in full.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the Veteran 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action until 
otherwise notified.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


